Order, Supreme Court, New York County *426(Arlene R Silverman, J.), entered on or about August 15, 2007, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant, who was assessed 20 points more than the threshold for a level three adjudication, received a downward departure to level two, and the court properly exercised its discretion in declining to grant a further departure to level one (see People v Guaman, 8 AD3d 545 [2004]). The departure to level two sufficiently addressed the mitigating factors cited by defendant. Concur—Saxe, J.E, Nardelli, Buckley, Moskowitz and Renwick, JJ.